Title: To James Madison from Samuel Vail, 13 February 1803
From: Vail, Samuel
To: Madison, James


Letter not found. 13 February 1803. Acknowledged in Wagner’s 9 Mar. 1803 letter to Vail (DNA: RG 59, DL, vol. 14). Refers to a circular sent to him concerning the printing of the laws and asks to be continued as a printer. Wagner instructed Vail to forward the original circular with his account, adding that as JM had “formed the present arrangement upon a consultation of the members from Kentucky, he is not inclined to alter it at present.”
